DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 1/31/2022, and 9/30/2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
This action is in reply to the amended claims filed on 12/8/2021, wherein:
Claims 1, 4-6, 8, 9, 11, 12, 14-17, and 19 and were amended;
Claim 2 was cancelled;
Claims 3, 7, 10, 13, 18, and 20 remain as original; and
Claims 1, and 3-20 are currently pending and have been examined.

Double Patenting
The terminal disclaimer filed on overcomes the previous non-statutory double patenting rejections of Application 16/910936 over the claims of US Patent No. 10,699,340, US Patent No. 10,713,722, US Patent No. 11,094,014, co-pending Application No. 16-918368, and co-pending Application No. 17-402105.       

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for performing transactions of tokenized securities during a tokenized securities offering which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, and commercial interactions including sales.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53 
Claims 1, and 3-20 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: performing transactions of tokenized securities during a tokenized securities offering.  The steps of: a platform in communication with a tokenized securities offering entity and at least one user; deploy tokenized securities contracts for the tokenized securities on the platform; receives user input data from the at least one user for registering to purchase at least one securities token; sends a link to documents related to the at least one securities token to the at least one user; wherein the at least one user reviews and signs the documents related to the at least one securities token; wherein an escrow account receives a currency for the at least one securities token from a uniquely identified account, and wherein the uniquely identified account receives the at least one securities token; records the tokenized securities contracts for the transactions of the tokenized securities; retires a block of the blockchain and adds new blocks to the blockchain using the retired blocks as a genesis block; and wherein the platform retires the block of the blockchain when the blockchain includes a preset number of blocks, when considered collectively as an ordered combination, recites the oral abstract idea of performing transactions of tokenized securities during a tokenized securities offering. 
For independent claim 11, the claim recites an abstract idea of: performing transactions of tokenized securities during a tokenized securities offering. The steps of: a tokenized securities offering entity in communication with a platform and at least one user; deploys tokenized securities contracts for the tokenized securities on the platform; wherein the at least one user transmits a currency for at least one securities token and receive the at least one securities token; wherein the tokenized securities offered by the tokenized securities offering entity are tokens; records the tokenized securities contracts for the transactions of the tokenized securities; wherein the platform retires a block of the blockchain and adds new blocks to the blockchain using the retired block as a genesis block; and wherein the platform retires the block of the blockchain when the blockchain includes a preset number of blocks, when considered collectively as an ordered combination, recites the oral abstract idea of performing transactions of tokenized securities during a tokenized securities offering.
For independent claim 16, the claim recites an abstract idea of: performing transactions of tokenized securities during a tokenized securities offering. The steps of: providing a platform in communication with at least one user and a tokenized securities offering entity; deploying tokenized securities contracts on the platform; the at least one user transmitting a currency to an escrow account on the platform, and receiving the at least one securities token in the uniquely identified account, thereby making a transaction for the at least one securities token; recording at least one tokenized securities contract for the transaction of the at least one securities token on a blockchain; and the platform retiring a block of the blockchain and adding new blocks to the blockchain using the retired block as a genesis block; wherein the platform retires the block of the blockchain when the blockchain includes a preset number of blocks, when considered collectively as an ordered combination, recite the oral abstract idea of performing transactions of tokenized securities during a tokenized securities offering.
Independent claims 1, 11, and 16, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite fundamental economic principles or practices, and commercial interactions including sales.  For independent claim 1, the steps of: a platform in communication with a tokenized securities offering entity and at least one user; deploy tokenized securities contracts for the tokenized securities on the platform; receives user input data from the at least one user for registering to purchase at least one securities token; sends a link to documents related to the at least one securities token to the at least one user; wherein the at least one user reviews and signs the documents related to the at least one securities token; wherein an escrow account receives a currency for the at least one securities token from a uniquely identified account, and wherein the uniquely identified account receives the at least one securities token; records the tokenized securities contracts for the transactions of the tokenized securities; retires a block of the blockchain and adds new blocks to the blockchain using the retired blocks as a genesis block; and wherein the platform retires the block of the blockchain when the blockchain includes a preset number of blocks, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as fundamental economic principles or practices, and commercial interactions including sales.  Based on similar reasoning and rationale, the steps of Independent claims 11 and 16 also recite Certain Methods of Organizing Human Activity.  Performing a transaction of a security during a security offering is a fundamental economic principle or practice and a commercial interaction.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Methods of Organizing Human Activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a blockchain-based tokenized securities platform in network communication with a server computer and a user device, a graphical user interface (GUI), a link, a blockchain, and Blockchain Instrument for Transferrable Equity (BITE) tokens”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the independent claims recite an abstract idea.  
Dependent claims 3-10, 12-15, and 17-20 recite similar limitations as independent claims 1, 11, and 16; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 3, 9, and 17-19, the additional limitations of: receives confirmation through use of at least one watermark that the documents have been downloaded by the at least one user; wherein the escrow account holds a predetermined amount of currency and the at least one securities token until a predetermined threshold is reached for release, and wherein the predetermined threshold is a date, a number of investors invested, or a minimum raise from the tokenized securities offering; retiring blocks of the blockchain at a predetermined block such that prior blocks are not active and synchronized with all nodes connected to the blockchain-based tokenized securities platform; sending a link to documents related to the at least one securities token to the at least one user and receiving confirmation that the documents have been downloaded by the at least one user; and receiving confirmation that the documents have been downloaded by the at least one user device through use of at least one watermark, under the broadest reasonable interpretation, are further refinements of certain methods of organizing human activity because these describe the intermediate steps of the underlying process for performing transaction of tokenized securities.
In claims 4, 5, 7, 8, 12, and 20, the limitations of: wherein the tokenized securities contracts comprise at least one proxy contract configured for contract ownership transfer from one unique identifier to another unique identifier based on individual contractual terms being met or completion of the tokenized securities contracts; provides aggregate sales and aggregate purchases of the tokenized securities; wherein the tokenized securities offered by the tokenized securities offering entity are Blockchain Instrument for Transferrable Equity (BITE) tokens; and receives a return of the BITE tokens, and wherein the server computer offers the BITE tokens for sale after restocking the BITE tokens, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these describe the intermediate steps of the underlying process for performing transaction of tokenized securities.
In claims 6, 10, 13, and 14, the limitations of: triggers an off-blockchain transaction for a predetermined amount of fiat currency for the at least one securities token from a bank account using an escrow contract on the blockchain-based tokenized securities platform; provides a trustee account or a centralized wallet to facilitate transactions with fiat currencies and non- accepted cryptocurrencies; provides a multiplicity of data visibility categories for participants regarding data related to the tokenized securities offering entity; and wherein the multiplicity of data visibility categories are assigned to participants based on user profile data of the participants and access clearances of the participants, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because they describe the further details regarding the transactions of tokenized securities and are contingencies that are taken into consideration when applying the abstract idea and the environment in which the abstract idea is applied.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the blockchain-based tokenized securities platform, the blockchain, BITE tokens, the server computer, a link, and the user device”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 11, and 16 only recite the additional elements of “a blockchain-based securities token platform in network communication with a server computer and a user device, a graphical user interface (GUI), a link, a blockchain, and Blockchain Instrument for Transferrable Equity (BITE) tokens”.  A plain reading of Figures 1-4, 19, and 20, and associated descriptions in at least: para. 0146 of the specification stating “system 200 comprises a server 210 with a processing unit 211…server 210… enable communication over a network 250…server provides for user interconnection with the server over the network using personal computer (PC) 240…user may alternately interconnect through the network 250 using…a PDA, mobile communication device,…a mobile phone, a cell phone, smart phone, tablet computer, laptop computer, wearable computing device, a netbook, a terminal, or any other computing device suitable for network communication”, para. 0150 of the specification stating “the processor 860 may be a general-purpose microprocessor (e.g. a central processing unit (CPU)), a graphics processing unit (GPU), a microcontroller, a Digital Signal Processor (DSP), an Application Specific Integrated Circuit (ASIC), a Field Programmable Gate Array (FPGA), a Programmable Logic Device (PLD), a controller, a state machine, gated or transistor logic, discrete hardware components, or any other suitable entity or combinations thereof that can perform calculations, process instructions for execution, and/or other manipulations of information”, reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a blockchain-based securities token platform in network communication with a server computer and a user device, a graphical user interface (GUI), a link, a blockchain, and Blockchain Instrument for Transferrable Equity (BITE) tokens” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 11, and 16 are directed to an abstract idea. 
Dependent claims 3-10, 12-15, and 17-20, recite similar generic computer components as the independent claims, such as “the blockchain-based tokenized securities platform, the blockchain, BITE tokens, the server computer, a link, and the user device”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 11, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a blockchain-based securities token platform in network communication with a server computer and a user device, a graphical user interface (GUI), a link, a blockchain, and Blockchain Instrument for Transferrable Equity (BITE) tokens” to perform the steps of independent claim 1 for: a platform in communication with a tokenized securities offering entity and at least one user; deploy tokenized securities contracts for the tokenized securities on the platform; receives user input data from the at least one user for registering to purchase at least one securities token; sends a link to documents related to the at least one securities token to the at least one user; wherein the at least one user reviews and signs the documents related to the at least one securities token; wherein an escrow account receives a currency for the at least one securities token from a uniquely identified account, and wherein the uniquely identified account receives the at least one securities token; records the tokenized securities contracts for the transactions of the tokenized securities; retires a block of the blockchain and adds new blocks to the blockchain using the retired blocks as a genesis block; and wherein the platform retires the block of the blockchain when the blockchain includes a preset number of blocks, and based on similar reasoning and rationale for the steps of independent claims 11 and 16, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the instant application claims which recite: “receives user input data from the at least one user…; sends a link to documents… , receives a currency..., and receives the at least one securities token”.  Furthermore, MPEP 2106.05(d)(ii) provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “records the tokenized securities contracts for the transactions of the tokenized securities on a blockchain”.  The steps for: sends a link to documents…, is merely using the computer as a tool to perform the abstract idea and is similar to Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016) in which the court held that using generic computer components for generating a second menu from a first menu and sending the second menu to another location was invoking computers as a tool to perform the existing process.  
The use of a blockchain or a distributed ledger is well understood, routine, conventional activities previously known to the industry as evident by Blockchain Technologies: The Foreseeable Impact on Society and Industry, which discloses:
Blockchain is a technology that uses community validation to keep synchronized the content of ledgers replicated across multiple users. Although blockchain derives its origins from technologies introduced decades ago, it has gained popularity with Bitcoin... Blockchain is generally included in the larger family of distributed-ledger technologies, which encompass ail methods for decentralized record keeping of transactional and data sharing across multiple servers, countries, or institutions. Not all distributed ledgers employ a chain of blocks, but for simplicity, here we use the term "blockchain technologies” to indicate the general class of distributed ledgers based on community consensus... Blockchain allows a group of independent parties to work with universal data sources, automatically reconciling among all participants. Ownership rights on the data and authorization of data transactions are exerted through public/private key technology without the need for human interaction or trust providers, verification, or arbitration.
The claimed limitation for a Blockchain Instrument for a Transferrable Equity (BITE) token is interpreted by the Examiner as a security token in accordance with para. 0076 of the specification which states: “tokenized securities offered by the tokenized securities offering entity are named as Blockchain Instrument for Transferrable Equity (BITE) tokens. BITE tokens can represent various forms of securities used by entities, such as common stock, preferred stock, options, warrants, convertible notes, restricted stock units and employee stock options”.  The use of security tokens is well understood, routine, conventional activities previously known to the industry as evident by The Token Classification Framework: A multi-Dimensional tool for understanding and classifying crypto tokens: which discloses that security tokens are tokens that behave like a security with holders regarded as owners and they have security like features, e.g. voting on decisions regarding the issuing entity, dividends, or profit shares.  Therefore, independent claims 1, 11, and 16 are not patent eligible.  
In addition, the dependent claims 3-10, 12-15, and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of dependent claims of: “the blockchain-based tokenized securities platform, the blockchain, BITE tokens, the server computer, a link, and the user device” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, dependent claims 3-10, 12-15, and 17-20 also are not patent eligible under 35 U.S.C. 101.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 10, 11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0011460 to Molinari et al. (hereinafter Molinari), in view of US 2020/0076576 to Ahlback et al. (hereinafter referred to as Ahlback).

In regards to claim 1, Molinari discloses a system (system 100 for managing and exchanging securities over a network 190 includes a securities platform 150 hosted on servers 120, para. 0035, fig. 1) for performing transactions of tokenized securities during a tokenized securities offering (platform 150 utilizes blockchain and virtual data token technology to provide a compliant framework for issuing, trading, archiving, clearing, settling, and recording securities contracts, para. 0041), comprising: a blockchain-based securities token platform (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113) in network communication with a server computer for a tokenized securities offering entity (system 100 for managing and exchanging securities over a network 190 includes a securities platform 150 hosted on servers 120, para. 0035, fig. 1) and at least one user device (computing devices 110 store a distributed blockchain ledger 175 and cryptographic wallets 125 which enable the users 105 to issues securities, trade securities and perform functions across network 190 in a secure and reliable manner, para. 0035); wherein the blockchain-based tokenized securities platform is configured to deploy tokenized securities contracts (smart contracts may be utilized to onboard new issuers and new securities that are being offered, para. 0022) for the tokenized securities (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113) on the blockchain-based tokenized securities platform (programs and protocols for smart contracts utilizing the blockchain ledger to transfer securities, onboard new securities, onboard issuers, and onboard investors, may be incorporated into the cryptographic wallets or be made available through the platform, para. 0025); wherein the server computer for the tokenized securities offering entity is configured to receive user input data (potential investor fills out an input form accessible via the platform 150 or a cryptographic wallet 125 to provide personal information such as name, email address, residence address, and other related information in order to register an account, para. 0079) from the at least one user device for registering (investors must submit a request to create an investor account on the platform 150 or system 100 for approval by administrative user 105 and upon approval the investor is assigned an ID that uniquely identifies the investor and its associated account, para. 0053) to purchase at least one securities token via a graphical user interface (GUI) (platform 150 and system 100 may be accessed using a web browser, an application programming interface “API, an order management system “OMS” or an execution management system “EMS” sponsored by a third party, or a client application that is installed on the computing devices 11 so users can utilize cryptographic wallets 125 to browse, bid on, purchase and/or sell securities on system 100, paras. 0037-0038); wherein the server computer is configured to send a link to documents related to the at least one securities token (data tokens and blockchain ledger 175 may include embedded information that includes an executive summary, a comprehensive description of the securities, base security documents relating to the creation of the security, and other documentation and a link or cypher that is used to identify and/or access a location where this information can be retrieved, para. 0057) to the at least one user device (in response to a trade being initiated the purchaser and seller are sent trade confirmations and agreements to be executed depending on the type of securities being exchanged and all documents associated with the transactions are processed electronically using e-signatures and accessible through the platform 150 or blockchain ledger 175, para. 0084); wherein the at least one user device is configured to review and sign the documents related to the at least one securities token (system 100 permits investors to conduct all activities and transactions electronically through the platform using their computing devices  using e-signatures and other features that enable easy processing of documents and transactions in a regulatory compliant manner, para. 0071); wherein an escrow account on the blockchain-based tokenized securities platform (escrow accounts offered and maintained by the platform 150 and/or via the cryptographic wallets 125 are used to exchange money between the parties and after the transaction clears the ownership of one or more virtual data tokens is transferred from the seller to the purchaser, para. 0084) is configured to receive a currency (users 105 utilize the cryptographic wallets 125 to bid on and purchase securities on the system, para. 0038) for the at least one securities token from a uniquely identified account (investors must submit a request to create an investor account on the platform 150 or system 100 for approval by administrative user 105 and upon approval the investor is assigned an ID that uniquely identifies the investor and its associated account, para. 0053), and wherein the uniquely identified account is operable to receive (each time the investor purchases a security on the platform, the embedded information of the associated data token and the blockchain ledger are updated with the investor’s ID to indicate new ownership of the security, para. 0053) the at least one securities token (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113); and wherein the blockchain-based tokenized securities platform is configured to record (each time the investor purchases a security on the platform, the embedded information of the associated data token and the blockchain ledger are updated with the investor’s ID to indicate new ownership of the security, para. 0053) the tokenized securities contracts (to transfer ownership of the security, the buyer and seller of the security are presented with a smart contract accessible through their cryptographic wallets 125 to enable the parties to conduct the transactions and provide all necessary information and documentation electronically, and to sign all documents electronically, paras. 0098-0099, fig. 3) for the transactions of the tokenized securities (each time the investor purchases a security on the platform, the embedded information of the associated data token and the blockchain ledger are updated with the investor’s ID to indicate new ownership of the security, para. 0053) on a blockchain (after the smart contract is configured and the trade is confirmed a second block 275 is appended to the blockchain ledger 175 to update and verify the new owner of the security and store information that links back to all other blocks relating to the block chain including the block 275 that was created for initiating the trade, paras. 0102-0103, fig. 3).  However, Molinari fails to disclose wherein the platform retires a block of the blockchain and adds new blocks to the blockchain using the retired block as a genesis block; and wherein the blockchain-based tokenized securities platform retires the block of the blockchain when the blockchain includes a preset number of blocks.
Ahlback, in the related field of method and apparatus for creating a finite blockchain, teaches wherein the platform retires a block of the blockchain (when a predefined condition is satisfied, a first reincarnation block is identified as the genesis block of the blockchain and all the blocks preceding the reincarnation block are deleted, paras. 001`5-0018) and adds new blocks to the blockchain using the retired block as a genesis block (after deleting the elapsed blocks the identity of the first reincarnation block as the genesis block step 351 is performed wherein the reincarnation block 210 is now the first block of the finite blockchain and may be identified as the new genesis block 200 of the blockchain, para. 0059); and wherein the blockchain-based tokenized securities platform retires the block of the blockchain when the blockchain includes a preset number of blocks (the predefined condition for creating a reincarnation block may be defined as either determining whether a predefined number of blocks are appended to the blockchain or determining whether a predefined timestamp value is reached, para. 0078).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with the ability to retire a block and add new nodes to the blockchain using the retired block as a genesis block, as taught by the system of Ahlback.  The motivation for doing so would have been to create reincarnation blocks in the blockchain for defined expiry points for a blockchain so that the deletion of the blocks from the blockchain enables applications to use the blockchain type with more efficient storage and processing requirements (Ahlback, para. 0009).

In regards to claim 4, modified Molinari discloses the system of claim 1, and further discloses wherein the tokenized securities contracts comprise at least one proxy contract (system enables a pooled fund to be created from a plurality of investors or other users 105 to invest in one or more securities offered on the system, para. 0049) configured for contract ownership transfer (pooled fund may be utilized to invest in one or more securities offered on the system, para. 0049) from one unique identifier (issuer user 105 may utilize cryptographic wallets 125 to list securities for auction or sale, para. 0038) to another unique identifier (investor user 105 can utilize the cryptographic wallets 125, para. 0038 to purchase securities on the system, para. 0038) based on individual contractual terms being met (permissions may be assigned by master accounts to sub-accounts to provide control of the pooled fund and pooled fund may be used to invest in one or more of the securities offered on the system, para. 0049) or completion of the tokenized securities contracts.

In regards to claim 5, modified Molinari discloses the system of claim 1, and further discloses wherein the blockchain-based tokenized securities platform provides aggregate sales (system enables a fund to be created by pooling together investments from a plurality of investors who execute a smart contract to join the fund, para. 0027; permissions may be assigned by master accounts to sub-accounts to provide control of the pooled fund, para. 0049) and aggregate purchases of the tokenized securities (pooled fund may be used to invest in one or more of the securities offered on the system, para. 0049).

In regards to claim 6, modified Molinari discloses the system of claim 1, and further discloses wherein the at least one user device triggers an off-blockchain transaction for a predetermined amount of fiat currency for the at least one securities token from a bank account (cryptographic wallets 125 may be used for administering and transferring currencies or funds, either crypto currencies or non-crypto currencies, which can be used to purchase assets that are listed on the system, para. 0043) using an escrow contract on the blockchain-based tokenized securities platform (escrow accounts offered and maintained by the platform 150 and/or via the cryptographic wallets 125 are used to exchange money between the parties and after the transaction clears the ownership of one or more virtual data tokens is transferred from the seller to the purchaser, para. 0084).

In regards to claim 7, modified Molinari discloses the system of claim 1, and further discloses wherein the tokenized securities (securities that may be made available include banknotes, bonds, debentures, equity securities, common stocks, preferred stocks, limited partnership interests, derivatives, forwards, futures, options, swaps, and warrants, para. 0039) offered by the tokenized securities offering entity (system and method for issuing, trading, clearing and settling security transactions using a distributed blockchain ledger, para. 0008) are Blockchain Instrument for Transferrable Equity (BITE) tokens (platform 150 utilizes blockchain and virtual data token technology to provide a compliant framework for issuing, trading, archiving, clearing, settling, and recording securities contracts, para. 0041).

In regards to claim 10, modified Molinari discloses the system of claim 1, and further discloses wherein the blockchain-based tokenized securities platform provides a trustee account or a centralized wallet (escrow accounts maintained by the platform 150 and/or via the cryptographic wallets 125 are used to exchange money between the parties, para. 0084) to facilitate transactions with fiat currencies and non-accepted cryptocurrencies (once the terms of the transfer are agreed upon the buyer’s currency either conventional monetary funds or crypto currency may be placed under the control of the contract and the blockchain ledger may be updated, para. 0046).

In regards to claim 11, Molinari discloses a system (system 100 for managing and exchanging securities over a network 190 includes a securities platform 150 hosted on servers 120, para. 0035, fig. 1) for performing transactions of tokenized securities during a tokenized securities offering (platform 150 utilizes blockchain and virtual data token technology to provide a compliant framework for issuing, trading, archiving, clearing, settling, and recording securities contracts, para. 0041), comprising: a server computer for a tokenized securities offering entity (system 100 for managing and exchanging securities over a network 190 includes a securities platform 150 hosted on servers 120, para. 0035, fig. 1) in network communication with a blockchain-based tokenized securities platform (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113) and at least one user device (computing devices 110 store a distributed blockchain ledger 175 and cryptographic wallets 125 which enable the users 105 to issues securities, trade securities and perform functions across network 190 in a secure and reliable manner, para. 0035); and wherein the server computer deploys tokenized securities contracts (smart contracts may be utilized to onboard new issuers and new securities that are being offered, para. 0022) for the tokenized securities (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113) on the blockchain-based tokenized securities platform (programs and protocols for smart contracts utilizing the blockchain ledger to transfer securities, onboard new securities, onboard issuers, and onboard investors, may be incorporated into the cryptographic wallets or be made available through the platform, para. 0025); wherein the at least one user device (users 105 utilize the cryptographic wallets 125 to bid on and purchase securities on the system, para. 0038) transmits a currency for at least one securities token (cryptographic wallets 125 may be used for administering and transferring currencies or funds, either crypto currencies or non-crypto currencies, which can be used to purchase assets that are listed on the system, para. 0043) and receive the at least one securities token (each time the investor purchases a security on the platform, the embedded information of the associated data token and the blockchain ledger are updated with the investor’s ID to indicate new ownership of the security, para. 0053); wherein the tokenized securities (securities that may be made available include banknotes, bonds, debentures, equity securities, common stocks, preferred stocks, limited partnership interests, derivatives, forwards, futures, options, swaps, and warrants, para. 0039) offered by the tokenized securities offering entity (system and method for issuing, trading, clearing and settling security transactions using a distributed blockchain ledger, para. 0008) are Blockchain Instrument for Transferrable Equity (BITE) tokens (platform 150 utilizes blockchain and virtual data token technology to provide a compliant framework for issuing, trading, archiving, clearing, settling, and recording securities contracts, para. 0041); wherein the blockchain-based tokenized securities platform records (each time the investor purchases a security on the platform, the embedded information of the associated data token and the blockchain ledger are updated with the investor’s ID to indicate new ownership of the security, para. 0053) the tokenized securities contracts (to transfer ownership of the security, the buyer and seller of the security are presented with a smart contract accessible through their cryptographic wallets 125 to enable the parties to conduct the transactions and provide all necessary information and documentation electronically, and to sign all documents electronically, paras. 0098-0099, fig. 3) for the transactions of the tokenized securities (each time the investor purchases a security on the platform, the embedded information of the associated data token and the blockchain ledger are updated with the investor’s ID to indicate new ownership of the security, para. 0053) on a blockchain (after the smart contract is configured and the trade is confirmed a second block 275 is appended to the blockchain ledger 175 to update and verify the new owner of the security and store information that links back to all other blocks relating to the block chain including the block 275 that was created for initiating the trade, paras. 0102-0103, fig. 3); but fails to disclose wherein the platform retires a block of the blockchain and adds new blocks to the blockchain using the retired block as a genesis block; and wherein the blockchain-based tokenized securities platform retires the block of the blockchain when the blockchain includes a preset number of blocks.
Ahlback, in the related field of method and apparatus for creating a finite blockchain, teaches wherein the platform retires a block of the blockchain (when a predefined condition is satisfied, a first reincarnation block is identified as the genesis block of the blockchain and all the blocks preceding the reincarnation block are deleted, paras. 001`5-0018) and adds new blocks to the blockchain using the retired block as a genesis block (after deleting the elapsed blocks the identity of the first reincarnation block as the genesis block step 351 is performed wherein the reincarnation block 210 is now the first block of the finite blockchain and may be identified as the new genesis block 200 of the blockchain, para. 0059); and wherein the blockchain-based tokenized securities platform retires the block of the blockchain when the blockchain includes a preset number of blocks (the predefined condition for creating a reincarnation block may be defined as either determining whether a predefined number of blocks are appended to the blockchain or determining whether a predefined timestamp value is reached, para. 0078).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with the ability to retire a block and add new nodes to the blockchain using the retired block as a genesis block, as taught by the system of Ahlback.  The motivation for doing so would have been to create reincarnation blocks in the blockchain for defined expiry points for a blockchain so that the deletion of the blocks from the blockchain enables applications to use the blockchain type with more efficient storage and processing requirements (Ahlback, para. 0009).

In regards to claim 13, modified Molinari discloses the system of claim 11, and further discloses wherein the blockchain-based tokenized securities platform provides a trustee account or a centralized wallet (escrow accounts maintained by the platform 150 and/or via the cryptographic wallets 125 are used to exchange money between the parties, para. 0084) to facilitate transactions with fiat currencies and non- accepted cryptocurrencies (once the terms of the transfer are agreed upon the buyer’s currency either conventional monetary funds or crypto currency may be placed under the control of the contract and the blockchain ledger may be updated, para. 0046).

In regards to claim 14, modified Molinari discloses the system of claim 11, and further discloses wherein the blockchain-based tokenized securities platform provides a multiplicity of data visibility categories (when an issuer creates a new security the security and its associated data are stored on the ledger as blocks on the blockchain, para. 0021) for participants regarding data (once the security is created, investors can access the system to obtain “Actionable KnowledgeTM” that provides comprehensive and detailed information pertaining to all available securities to provide investors with the information necessary to make decisions regarding transactions, para. 0022) related to the tokenized securities offering entity (data set for a new security may include any data or information relating to the security offering including data identifying the security type, the issuer, the offering associated with the security, regulatory rules that apply, documentation pertaining to the security, ownership data, and other related information, para. 0022); and wherein the multiplicity of data visibility categories are assigned to participants based on user profile data of the participants and access clearances of the participants (the purchaser and seller can access interfaces on the platform or their cryptographic wallets 125 which permit the parties to track the status of the transaction, para. 0084).

In regards to claim 15, modified Molinari discloses the system of claim 11, and further discloses wherein the blockchain-based tokenized securities platform provides an aggregate contract between a first party and a multiplicity of parties (system enables a fund to be created by pooling together investments from a plurality of investors who execute a smart contract to join the fund, para. 0027), wherein the multiplicity of parties includes investors and parties included in proxy contracts and escrow contracts (pooled fund may be used to invest in one or more of the securities offered on the system, para. 0049), and wherein the aggregate contract allows the first party to make transactions on behalf of the multiplicity of parties and also allows the first party to make transactions with the multiplicity of parties (an entry may be added to the blockchain ledger that enables a master account to provide permissions to one or more subaccounts to interact with securities on behalf of the master account, para. 0048).

In regards to claim 16, Molinari discloses a method for performing transactions of tokenized securities during a tokenized securities offering (platform 150 utilizes blockchain and virtual data token technology to provide a compliant framework for issuing, trading, archiving, clearing, settling, and recording securities contracts, para. 0041), comprising: providing a blockchain-based tokenized securities platform (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113) in network communication with at least one user device (computing devices 110 store a distributed blockchain ledger 175 and cryptographic wallets 125 which enable the users 105 to issues securities, trade securities and perform functions across network 190 in a secure and reliable manner, para. 0035) and a server computer for a tokenized securities offering entity (system 100 for managing and exchanging securities over a network 190 includes a securities platform 150 hosted on servers 120, para. 0035, fig. 1); the server computer deploying (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113) tokenized securities contracts (smart contracts may be utilized to onboard new issuers and new securities that are being offered, para. 0022) on the blockchain-based tokenized securities platform (programs and protocols for smart contracts utilizing the blockchain ledger to transfer securities, onboard new securities, onboard issuers, and onboard investors, may be incorporated into the cryptographic wallets or be made available through the platform, para. 0025); the at least one user device (users 105 utilize the cryptographic wallets 125 to bid on and purchase securities on the system, para. 0038) transmitting a currency to an escrow account on the blockchain-based tokenized securities platform (escrow accounts offered and maintained by the platform 150 and/or via the cryptographic wallets 125 are used to exchange money between the parties and after the transaction clears the ownership of one or more virtual data tokens is transferred from the seller to the purchaser, para. 0084), and receiving the at least one securities token (each time the investor purchases a security on the platform, the embedded information of the associated data token and the blockchain ledger are updated with the investor’s ID to indicate new ownership of the security, para. 0053) in the uniquely identified account (investors must submit a request to create an investor account on the platform 150 or system 100 for approval by administrative user 105 and upon approval the investor is assigned an ID that uniquely identifies the investor and its associated account, para. 0053), thereby making a transaction for the at least one securities token (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113); the blockchain-based tokenized securities platform recording (each time the investor purchases a security on the platform, the embedded information of the associated data token and the blockchain ledger are updated with the investor’s ID to indicate new ownership of the security, para. 0053) at least one tokenized securities contract (to transfer ownership of the security, the buyer and seller of the security are presented with a smart contract accessible through their cryptographic wallets 125 to enable the parties to conduct the transactions and provide all necessary information and documentation electronically, and to sign all documents electronically, paras. 0098-0099, fig. 3) for the transaction of the at least one securities token (each time the investor purchases a security on the platform, the embedded information of the associated data token and the blockchain ledger are updated with the investor’s ID to indicate new ownership of the security, para. 0053) on a blockchain (after the smart contract is configured and the trade is confirmed a second block 275 is appended to the blockchain ledger 175 to update and verify the new owner of the security and store information that links back to all other blocks relating to the block chain including the block 275 that was created for initiating the trade, paras. 0102-0103, fig. 3).  However, Molinari fails to disclose the platform retiring a block of the blockchain and adding new blocks to the blockchain using the retired block as a genesis block; and wherein the blockchain-based tokenized securities platform retires the block of the blockchain when the blockchain includes a preset number of blocks.
Ahlback, in the related field of method and apparatus for creating a finite blockchain, teaches the platform retiring a block of the blockchain (when a predefined condition is satisfied, a first reincarnation block is identified as the genesis block of the blockchain and all the blocks preceding the reincarnation block are deleted, paras. 001`5-0018) and adding new blocks to the blockchain using the retired block as a genesis block (after deleting the elapsed blocks the identity of the first reincarnation block as the genesis block step 351 is performed wherein the reincarnation block 210 is now the first block of the finite blockchain and may be identified as the new genesis block 200 of the blockchain, para. 0059); and wherein the blockchain-based tokenized securities platform retires the block of the blockchain when the blockchain includes a preset number of blocks (the predefined condition for creating a reincarnation block may be defined as either determining whether a predefined number of blocks are appended to the blockchain or determining whether a predefined timestamp value is reached, para. 0078).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the method of Molinari with the ability to retire a block and add new nodes to the blockchain using the retired block as a genesis block, as taught by the method of Ahlback.  The motivation for doing so would have been to create reincarnation blocks in the blockchain for defined expiry points for a blockchain so that the deletion of the blocks from the blockchain enables applications to use the blockchain type with more efficient storage and processing requirements (Ahlback, para. 0009).

In regards to claim 17, Molinari discloses the method of claim 16, and discloses a method further comprising the blockchain-based tokenized securities platform (securities may be transferred among the cryptographic wallets 125 of the users 105 using smart contracts that append the blockchain ledger 175 with associated blocks 275 for modifying ownership of the securities, para. 0113), but fails to disclose the platform retiring blocks of the blockchain at a predetermined block such that prior blocks are not active and synchronized with all nodes connected to the blockchain-based tokenized securities platform.
Ahlback, in the related field of method and apparatus for creating a finite blockchain, teaches the platform retiring blocks of the blockchain (when a predefined condition is satisfied, a first reincarnation block is identified as the genesis block of the blockchain and all the blocks preceding the reincarnation block are deleted, paras. 001`5-0018) at a predetermined block such that prior blocks are not active and synchronized with all nodes connected to the blockchain-based tokenized securities platform (after deleting the elapsed blocks the identity of the first reincarnation block as the genesis block step 351 is performed wherein the reincarnation block 210 is now the first block of the finite blockchain and may be identified as the new genesis block 200 of the blockchain, para. 0059).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with the ability to retire blocks of a blockchain and add new nodes to the blockchain at a predetermined block, as taught by the system of Ahlback.  The motivation for doing so would have been to create reincarnation blocks in the blockchain for defined expiry points for a blockchain so that the deletion of the blocks from the blockchain enables applications to use the blockchain type with more efficient storage and processing requirements (Ahlback, para. 0009).

In regards to claim 18, Molinari discloses the method of claim 16, and discloses a method further comprising the server computer sending a link to documents related to the at least one securities token (data tokens and blockchain ledger 175 may include embedded information that includes an executive summary, a comprehensive description of the securities, base security documents relating to the creation of the security, and other documentation and a link or cypher that is used to identify and/or access a location where this information can be retrieved, para. 0057) to the at least one user device (in response to a trade being initiated the purchaser and seller are sent trade confirmations and agreements to be executed depending on the type of securities being exchanged and all documents associated with the transactions are processed electronically using e-signatures and accessible through the platform 150 or blockchain ledger 175, para. 0084) and the blockchain-based tokenized securities platform receiving confirmation (users 105 may access copies of the base security documents 220 directly from the blockchain ledger itself, para. 0090) that the documents have been downloaded by the at least one user device (smart contract enables parties to conduct the transaction and provide all necessary information and documentation electronically, and to sign all documents electronically using e-signatures, para. 0098).

In regards to claim 20, Molinari discloses the method of claim 18, and further discloses wherein the tokenized securities (securities that may be made available include banknotes, bonds, debentures, equity securities, common stocks, preferred stocks, limited partnership interests, derivatives, forwards, futures, options, swaps, and warrants, para. 0039) offered by the tokenized securities offering entity (system and method for issuing, trading, clearing and settling security transactions using a distributed blockchain ledger, para. 0008) are Blockchain Instrument for Transferrable Equity (BITE) tokens (platform 150 utilizes blockchain and virtual data token technology to provide a compliant framework for issuing, trading, archiving, clearing, settling, and recording securities contracts, para. 0041).

Claims 3, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Molinari, in view of Ahlback, and further in view of GB 2560671 to Gorin et al. (hereinafter referred to as Gorin).

In regards to claim 3, Molinari discloses the system of claim 1, and further discloses wherein the blockchain-based tokenized securities platform receives confirmation (users 105 may access copies of the base security documents 220 directly from the blockchain ledger itself, para. 0090) that the documents have been downloaded by the at least one user device (smart contract enables parties to conduct the transaction and provide all necessary information and documentation electronically, and to sign all documents electronically using e-signatures, para. 0098), but fails to disclose confirmation through use of at least one watermark that the documents have been downloaded by the at least one user device.
Gorin, in the related field of a secure exchange system, teaches confirmation through use of at least one watermark that the documents have been downloaded by the at least one user device (system provides for watermarking the document so that if a user is permitted to print screen, the document will print with the watermarking, para. 00156).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with ability to provide confirmation through the use of a watermark that the documents have been downloaded by the user as taught by the system of Gorin.  The motivation for doing so would have been to protect content of a document that is uploaded and shared by incorporating protective steps such as applying a watermark before delivery of the document (Gorin, para. 00194).

In regards to claim 19, Molinari discloses the method of claim 18, and further discloses the method further comprising the blockchain-based tokenized securities platform receiving confirmation (users 105 may access copies of the base security documents 220 directly from the blockchain ledger itself, para. 0090) that the documents have been downloaded by the at least one user device (smart contract enables parties to conduct the transaction and provide all necessary information and documentation electronically, and to sign all documents electronically using e-signatures, para. 0098), but fails to disclose confirmation through use of at least one watermark that the documents have been downloaded by the at least one user device.
Gorin, in the related field of a secure exchange system, teaches confirmation through use of at least one watermark that the documents have been downloaded by the at least one user device (system provides for watermarking the document so that if a user is permitted to print screen, the document will print with the watermarking, para. 00156).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with ability to provide confirmation through the use of a watermark that the documents have been downloaded by the user as taught by the system of Gorin.  The motivation for doing so would have been to protect content of a document that is uploaded and shared by incorporating protective steps such as applying a watermark before delivery of the document (Gorin, para. 00194).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Molinari, in view of Ahlback, and further in view of US 2019/0080405 to Molinari et al. (hereinafter referred to as Molinari ‘405).

In regards to claim 8, Molinari discloses the system of claim 7, but fails to disclose wherein the server computer receives a return of the BITE tokens, and wherein the server computer offers the BITE tokens for sale after restocking the BITE tokens.
Molinari ‘405, in the related field of methods for performing a remediation process for tokens initiated in an initial coin offering that were illegal or unregulated, teaches wherein the server computer receives a return of the BITE tokens (smart contract can include a self-remediation process with triggers to self-remediate a token by providing token holders the option to choose a refund or rescission or to maintain and keep new remediated tokens, para. 0008) and wherein the server computer offers the BITE tokens for sale after restocking the BITE tokens (process for remediation can include one or more of determining if the initial token issuance took place only to accredited investors, for example through a sample agreement for future tokens (“SAFT”), then, the issuer will file a remedial form D and all original investors will have their interests converted to equity or debt under the new filing or will be provided with rescission if they so choose, para. 0060).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with the ability to receive a return of the BITE tokens and resell them.  The motivation for doing so would have been to provide a remedial approach that technically corrects for improperly issued tokens (para. 0003).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Molinari, in view of Ahlback, and further in view of US 2007/0078745 to Kalt (hereinafter referred to as Kalt).

In regards to claim 9, Molinari discloses the system of claim 1, and further discloses wherein the escrow account on the blockchain-based tokenized securities platform (escrow accounts offered and maintained by the platform and/or the cryptographic wallets 125 are used to exchange money between the parties, para. 0084) holds a predetermined amount of currency (at step 340 information is verified to ensure compliance with the terms of the smart contract such as verifying that the buyer has available funds that have been placed in escrow, para. 0102) and the at least one securities token until a predetermined threshold is reached for release (after the transaction clears, the ownership of one or more virtual tokens is transferred from the seller to the purchaser, para. 0084), but fails to disclose wherein the predetermined threshold is a date, a number of investors invested, or a minimum raise from the tokenized securities offering.
Kalt, in the related field of trading financial instruments, teaches wherein the predetermined threshold is a number of investors invested (number of contracts must exceed a predetermined threshold level, para. 0037).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with the number of investors invested as the threshold value as taught by the system of Kalt.  The motivation for doing so would have been to ensure a certain quantity of the security is traded (Kalt, para. 0037).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Molinari, in view of Ahlback, and further in view of Molinari ‘405.

In regards to claim 12, modified Molinari discloses the system of claim 11, but fails to disclose wherein the server computer receives a return of the BITE tokens.
Molinari ‘405, in the related field of methods for performing a remediation process for tokens initiated in an initial coin offering that were illegal or unregulated, teaches wherein the server computer receives a return of the BITE tokens (smart contract can include a self-remediation process with triggers to self-remediate a token by providing token holders the option to choose a refund or rescission or to maintain and keep new remediated tokens, para. 0008).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide the system of Molinari with the ability to receive a return of the BITE tokens.  The motivation for doing so would have been to provide a remedial approach that technically corrects for improperly issued tokens (para. 0003).  

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1, and 3-20 under 35 USC 101, 35 USC 102, and 35 USC 103 have been fully considered by the Examiner. Applicant’s electronically filed terminal disclaimer overcomes the previous non-statutory double patenting rejections.   
Applicant’s arguments with respect to the rejection of claims 1, and 3-20 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1, and 3-20 under 35 USC 101 are maintained.  
The Applicant argues on Page 11 of their Remarks that under Step 2A, Prong 1 of the 2019 PEG, the claims do not recite an abstract idea of Certain Methods of Organizing Human Activity, and that there also exists additional limitations in the invention other than the judicial exception.  Examiner respectfully disagrees with Applicant’s argument.  Under Step 1 of the 2019 PEG, the claims are directed to the statutory category of a process and under Step 2A, and under Prong 1 of the 2019 PEG, the claims do fall under the abstract idea of Certain Method of Organizing Human Activity since they recite fundamental economic principles or practices, and commercial interactions including sales.  As stated in the above office action, if the claimed limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a blockchain-based tokenized securities platform in network communication with a server computer and a user device, a graphical user interface (GUI), a link, a blockchain, and Blockchain Instrument for Transferrable Equity (BITE) tokens”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.   
Applicant further states on pages 11-13 of their Remarks that the claimed limitation integrates the recited judicial exception into a practical application under Step 2A, Prong Two of the 2019 PEG because the steps for “retiring a block of the blockchain and adding new nodes to the blockchain using the retired block as a genesis block” is an improvement in a Technical Field because it provides an improved method of computer based data management and is an improvement to the technical field of financial trading and data management.  Applicant argues that retiring blocks of a blockchain and adding new nodes to retired blocks is a technological improvement to existing blockchain technologies.  Examiner respectfully disagrees with Applicant’s arguments.  Deleting blocks on a blockchain and creating a new blockchain, is not an improvement to the functioning of a computer or to any other technology or technical field.  Deleting blocks on a blockchain and creating a new blockchain is no different than    archiving old emails or files in a separate database.  The independent claims only recite the additional elements of “a blockchain-based securities token platform in network communication with a server computer and a user device, a graphical user interface (GUI), a link, a blockchain, and Blockchain Instrument for Transferrable Equity (BITE) tokens”.  The additional elements are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.    Accordingly, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the limitations do not meet the criteria or considerations as indicative of integration into a practical application.
The Applicant also argues on pages 13-15 of their Remarks, that the independent claims provide an inventive concept under Step 2B of the PEG because the claimed limitations for retiring a block of the blockchain and adding new nodes using the retired block as a genesis block, are: 1) not well-understood, routine or conventional; and 2) provides an improvement to the technical field of electronic financial trading and data management; and 3) are a substantially greater improvement to a technical field than the system described in SME Example 21.   Examiner respectfully disagrees with Applicant’s arguments.  As stated previously in the above office action, the use of a blockchain or a distributed ledger is well understood, routine, conventional activities previously known to the industry as evident by Blockchain Technologies: The Foreseeable Impact on Society and Industry.  The use of a Blockchain to retire blocks, is nothing more than executing instructions to apply the exception to a computer.  As stated previously, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, as stated previously, deleting blocks on a blockchain and creating a new blockchain, is not an improvement to the functioning of a computer or to any other technology or technical field.  Applicant’s claimed limitations for retiring blocks of a blockchain do not recite an improvement greater than Example 21 because in the instant application the claims do not have an inventive concept found in the non-conventional and non-generic arrangement of the additional elements similar to Example 21.  Therefore, the rejections of the claims pursuant to 35 USC 101 are maintained.  
With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1, 11, and 16 under 35 USC 103, the Applicant argues that the prior art fails to disclose the limitations of the amended claims.  Applicant’s arguments are moot in view of new grounds of rejection required by the Applicant’s amendments. As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of Molinari and Ahlback teach all of the limitations of amended claims 1, 11, and 16.  Examiner further notes that the prior art of US 2018/0323963 and 2019/0190697 (further discussed below) also teach the limitations for retiring blocks of a blockchain.  Applicant’s argument is moot that the dependent claims should be allowed based on their dependability on independent claim 1, 11, and 16.  Therefore, the rejections for claims 3-10, 12-15 and 17-20 are maintained.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stollman (US 2018/0323963) teaches creating a genesis block to start a new blockchain and archiving the original parent blockchain in its entirety.
Cunico et al. (2019/0190697) teaches identifying to close-off a blockchain based upon a blockchain threshold size and creating a new blockchain. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.S.S./ Examiner, Art Unit 3695                                                                                                                                                                                                        2/16/2022
/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
February 16, 2022